Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.
The applicant argues Khawarm is silent to “switch on” the mobile data connection. However, the examiner respectfully disagrees. 
The limitation “switch on” is given its broadest reasonable meaning such as “in standby mode”, “powered on”, “capable of being activated later”, “being implemented”. Specifically, Khawarm, in fig. 1, teaches mobile 12 being “switched on”, powered on, and/or in standby mode for radio link to base station 46 and mobile network 18. See Khawarm, para. [0028]. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., switched on at the same time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/Primary Examiner, Art Unit 2648